*101
ORDER

PER CURIAM.
Michael Willis (Willis) appeals from a judgment denying his Rule 29.15 motion1 for post-conviction relief (Rule 29.15 motion). Willis contends that his trial counsel was ineffective for adducing testimony from a witness that so blemished his credibility before the jury that it proved outcome-determinative. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s judgment is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R. Crim P.2003, unless otherwise indicated.